UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7311


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL DAVID TURNER,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:07-cr-00040-JBF-TEM-1; 2:10-cv-00038-JBF)


Submitted:   February 10, 2011            Decided:   February 18, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Michael David Turner, Appellant Pro Se.  Laura Marie Everhart,
Assistant  United  States   Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael     David     Turner        seeks   to   appeal    the    district

court’s order denying his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.        Although       the   notice    of    appeal     is    dated   within    the

appeal period, it was received in the district court shortly

after     the        appeal     period       expired.          Because       Turner     is

incarcerated, the notice is considered filed as of the date it

was properly delivered to prison officials for mailing to the

court.    Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266

(1988).       The record does not reveal when Turner gave the notice

of   appeal     to    prison    officials         for   mailing.      Accordingly,     we

remand the case for the limited purpose of allowing the district

court    to     obtain    this      information         from   the    parties    and   to

determine whether the filing was timely under Fed. R. App. P. 4

and Houston v. Lack.            The record, as supplemented, will then be

returned to this court for further consideration.

                                                                                REMANDED




                                              2